UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 30, 2012 ESSEX PROPERTY TRUST, INC. (Exact Name of Registrant as Specified in its Charter) 001-13106 (Commission File Number) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) (650) 494-3700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 1, 2012, Essex Property Trust, Inc. (the “Company”) issued a press release announcing the Company’s earnings for the quarter ended June 30, 2012. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein in its entirety. The information in this report (including Exhibits 99.1 and 99.2) is being furnished pursuant to Item 2.02 and shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01. Financial Statements and Exhibits. (a) - (b) Not applicable. (c) Exhibits. The exhibits listed below are being furnished with this Form 8-K. Press Release issued by Essex Property Trust, Inc. dated August 1, 2012 Supplemental Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Essex Property Trust /s/ Michael T. Dance Name: Michael T. Dance Title: Executive Vice President & Chief Financial Officer Date: August 1, 2012 EXHIBIT INDEX Exhibit Number Description Press Release issued by Essex Property Trust, Inc. dated August 1, 2012 Supplemental Information
